ORDER
PER CURIAM
Michelle White (Movant) appeals the denial of her Rule 24.035 motion for postcon-viction relief without an evidentiary hearing. Movant claims the motion court clearly erred in denying her post-conviction motion because plea counsel was ineffective for failing to: (1) advise her regarding a potential defense to first-degree robbery; (2) challenge the factual basis of her plea; and (3) properly advise her regarding sentencing.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying post-conviction relief. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).